— In an action, inter alia, to revoke a demolition permit and to issue a stop-work order against any further demolition at the premises in question, the plaintiff appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Dutchess County (Marbach, J.), dated April 30, 1985, as denied his motion for a preliminary injunction, granted the cross motion of the defendants Richard Harris, Robert Engel, Joseph A. Otello and Central Cab Company to dismiss the complaint for failure to state a cause of action to the extent of dismissing the plaintiff’s causes of action for injunctive relief as asserted against them, declared that the issuance of the demolition permit in question did not require a prior review pursuant to the State Environmental Quality Review Act or any historic preservation statute, and granted the motion of the defendants City of Poughkeepsie and Michael D. Haydock, Building Inspector, City of Poughkeepsie, for summary judgment dismissing the complaint to the extent of dismissing the plaintiff’s causes of action for injunctive relief as asserted against them.
Judgment affirmed insofar as appealed from, with costs payable to the defendants City of Poughkeepsie and Michael D. Haydock, Building Inspector, City of Poughkeepsie, for reasons stated by Justice Marbach (see also, Hinsdale Cent. School v Agway Petroleum Corp., 73 AD2d 1043, appeal discontinued 53 NY2d 704; Matter of Filmways Communications v Douglas, 106 AD2d 185, affd 65 NY2d 878; Tango v Tulevech, 61 NY2d 34; Edwards v First Bank, 534 F2d 1242; Ely v Velde, 451 F2d 1130). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.